Name: Council Regulation (EEC) No 3454/85 of 5 December 1985 opening, allocating and administering a Community tariff quota for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 10 . 12. 85 Official Journal of the European Communities No L 332/3 COUNCIL REGULATION (EEC) No 3454/85 of 5 December 1985 opening, allocating and administering a Community tariff quota for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, however, since the quotas are autonomous Community tariff quotas intended to cover import needs arising in the Community, the quota volumes may, as an experiment, be allocated on the basis of the temporary import needs from third countries estimated for each of the Member States ; whereas this system of allocation also ensures the uniform application of the Common Customs Tariff ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas, to take account of future import trends for the products concerned, the quota volumes should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, to give importers of the Member States some degree of certainty, the first instalment of each Community tariff quota should be fixed at a relatively high level which could be at more than 90 % of the quota volumes ; Whereas, for certain grades of ferro-chromium containing not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon, production is , to a variable degree, inadequate in the Community and producers are unable to meet the total requirements of consumer indus ­ tries ; whereas it is therefore in the Community's interest to suspend totally in respect of this metal the application of the Common Customs Tariff duty for a period running up to 31 December 1986 within a suitable tariff quota ; whereas, in order to avoid disturbing the equilibrium of the market for this ferro-alloy and to ensure parallel deve ­ lopment in sales of Community production and in supplies to meet the requirements of consumer industries, it is appropriate to fix the quota volume at the provisional level of 217 000 tonnes covering immediate import needs from third countries ; whereas for the same reasons a distinction should be made between certain grades of ferro-chromium and the abovementioned quota volume should be allocated between them ; whereas, moreover, Member States should be free only to authorize amounts to be charged against this volume subject to certain conditions relating to destination ; whereas, in addition, provision should be made for the participation of Spain and Portugal from 1 March 1986 ; Whereas Member States may exhaust their initial shares at different rates ; whereas, to avoid disruption of supplies on this account, provision should be made that any Member State which has almost used up its initial share should draw an additional share from the corresponding reserve ; whereas each time its additional share is almost exhausted a Member State should draw a further share, and so on as many times as each reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the Commission must be in a position to monitor the extent to which the quota volumes have been used up and to inform the Member States accordingly ; Whereas, if at a given date in the quota period a con ­ siderable quantity of one of a Member State 's initial shares remains unused, it is essential that such a State should return a significant proportion thereof to the correspond ­ ing reserve , in order to prevent a part of one of the Community quotas from remaining unused in one Member State while it could be used in others ; Whereas equal and continuous access to these quotas should be guaranteed for all Community importers and the rate of duty for these tariff quotas should be applied consistently to all imports until the quotas are exhausted ; whereas, in the light of these principles, arrangements for the utilization of the Community tariff quotas based on an allocation among Member States would seem to comply with the Community nature of the quotas ; whereas, to correspond as closely as possible to the actual trend in the market in the products in question, such allocation should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative reference period and to the economic outlook for the quota period in question ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, No L 332/4 10 . 12. 85Official Journal of the European Communities HAS ADOPTED THIS REGULATION : 5 000 47 600 5 43 500 50 15 000 Spain France Ireland Italy Portugal United Kingdom Article 1 1 . From 1 January until 31 December 1986, a tariff quota of 217 000 tonnes shall be opened within the Community in respect of certain grades of ferro ­ chromium falling within subheading ex 73.02 E I of the Common Customs Tariff. 2. The volume of the tariff quota referred to in para ­ graph 1 shall be allocated as follows : (a) 7 000 tonnes for ferro-chromium containing not less than 4 % by weight of carbon ; (b) 210 000 tonnes for ferro-chromium containing not less than 6 % by weight of carbon . 3 . Imports of the products in question which already benefit from exemption from customs duties under another preferential tariff system are not to be charged against this tariff quota. 4. Within this quota, the customs tariff duty shall be totally suspended. Within the context of this quota, Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions laid down in the 1985 Act of Accession . 2 . The two instalments, involving 500 tonnes and 14 335 tonnes respectively, shall constitute the reserves. Article 3 1 . As soon as one of the Member States has used 90 % or more of one of its initial shares as fixed in Article 2 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 5, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up as necessary to the next whole number. 2 . As soon as one of the Member States, after exhaust ­ ing one or other of its initial shares, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share . 3 . As soon as one of the Member States, after exhaust ­ ing -one or other second share, has used 90 % or more of the third share drawn by it, that Member State shall forth ­ with and on the same conditions draw a fourth share equal to the third . This process shall continue until the reserves are exhausted . 4. Notwithstanding paragraphs 1 , 2 and 3, Member States may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for doing so. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1986. Article 5 Member States shall , not later than 1 November 1986, return to the reserve the unused portion of their initial share which on 15 October 1986 exceeds 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such part may not be used in full . Not later than 1 November 1986, the Member States shall notify the Commission of the total quantities of the products in question imported up to and including 15 October 1986 and charged against the Community quotas and of any portion of their initial shares returned to the corresponding reserve . Article 2 1 . A first instalment of each of the volumes indicated in Article 1 (2), amounting to 6 500 tonnes for the tariff quota referred to at (a) and 195 665 tonnes for the tariff quota referred to at (b), shall be allocated among the Member States ; the shares, which, subject to Article 5, shall be valid from 1 January to 31 December 1986 for the Member States of the Community of Ten and from 1 March to 31 December 1986 for Spain and Portugal, shall be as follows : (a) as regards ferro-chromium containing not less than 4 % by weight of carbon : Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom (tonnes) 1 590 5 1 060 5 5 1 060 5 1 185 5 1 580 (b) as regards ferro-chromium containing not less than 6 % by weight of carbon (tonnes) 10 000 5 74 500 5 Benelux Denmark Germany Greece 10 . 12. 85 Official Journal of the European Communities No L 332/5 are opened in such a way that imports may be charged without interruption against their accumulated shares of the tariff quotas . 2 . Member States shall ensure that importers of the products in question have free access to the shares allo ­ cated to them. 3 . The extent to which Member States have used up their shares shall be determined on the basis of imports of the products in question entered with the customs auth ­ orities for free circulation . Article 6 Member States may decide that only products to be used for certain purposes may be charged against their quota shares. A control in the case that the products have been used for the particular purpose specified shall be carried out by applying the Community provisions on the subject. Article 7 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserves have been used up. Not later than 5 November 1986, it shall inform the Member States of the amounts still in the reserves following any return of shares pursuant to Article 5. It shall ensure that, when an amount exhausting one of the reserves is drawn, the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 8 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 Article 9 At the request of the Commission, the Member States shall inform it of imports actually charged against their shares. Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 11 This Regulation shall enter into force on 1 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1985. For the Council The President J.-C JUNCKER